
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 210
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Ms. DeLauro (for
			 herself, Mr. Price of North Carolina,
			 Mr. Faleomavaega,
			 Mr. Hastings of Florida,
			 Mr. Stark,
			 Mr. Clarke of Michigan, and
			 Mr. Filner) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Supporting the goals and ideals of Global
		  Youth Service Day.
	
	
		Whereas Global Youth Service Day is an annual campaign
			 that celebrates and mobilizes the millions of children and youth who improve
			 their communities each day of the year through community service and
			 service-learning;
		Whereas the goals of Global Youth Service Day are
			 to—
			(1)mobilize and
			 support youth to address the needs of their communities, their countries, and
			 the world through community service and service-learning;
			(2)mobilize and
			 support schools and organizations to provide meaningful opportunities for youth
			 engagement;
			(3)educate the
			 public, the media, and policy makers about the year-round contributions of
			 young people as community leaders;
			(4)recognize and
			 celebrate youth as community assets, resources, leaders, and problem-solvers;
			 and
			(5)inspire and
			 sustain a lifelong commitment to service and civic engagement;
			Whereas Global Youth Service Day, a program of Youth
			 Service America, is the largest service event in the world, and the only day of
			 service dedicated to engaging youth ages 5 to 25;
		Whereas in 2011, Global Youth Service Day is being
			 observed for the 23rd consecutive year in the United States and for the 12th
			 year globally in more than 100 countries;
		Whereas Global Youth Service Day provides an opportunity
			 for children and youth to position themselves as assets, resources, active
			 citizens, and community leaders as they apply their knowledge, idealism,
			 energy, creativity, and unique perspectives in order to improve their
			 communities by addressing a myriad of critical issues, such as childhood
			 obesity, illiteracy, hunger, environmental degradation, public safety, and
			 disaster preparedness;
		Whereas thousands of participants in schools and
			 community-based organizations are planning Global Youth Service Day activities
			 as part of a Semester of Service, an extended service-learning campaign
			 launched on Martin Luther King, Jr., Day of Service, in which young people
			 spend the semester addressing a meaningful community need connected to
			 intentional learning goals and academic standards over the course of at least
			 70 hours;
		Whereas Global Youth Service Day engages millions of young
			 people worldwide with the support of Youth Service America’s Global Youth
			 Service Network, including more than 200 National and Global Partners, 100
			 State and local Lead Agencies, and thousands of local schools, after-school
			 programs, youth development organizations, community organizations, faith-based
			 organizations, government agencies, businesses, neighborhood associations, and
			 families;
		Whereas Youth Service America will distribute over
			 $1,000,000 in grants to over 800 youth-led projects, including State Farm
			 Global Youth Service Day Lead Agency and Good Neighbor grants, UnitedHealth
			 Heroes grants, Sodexo Youth and Lead Organizer grants, Disney Friends for
			 Change grants, Learn and Serve America STEMester of Service grants, NEA Youth
			 Leaders for Literacy grants, and MLK Semester of Service Lead Organizer
			 Grants;
		Whereas high-quality community service and
			 service-learning programs increase young people’s academic engagement and
			 achievement, workforce readiness and 21st century skills, civic knowledge and
			 engagement, intercultural understanding and global citizenship, and
			 connectedness and commitment to their communities; and
		Whereas section 198(g) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12653(g)) recognizes Global Youth Service Day as
			 a national day of service and calls on the Corporation for National and
			 Community Service, other Federal agencies and departments, and the President of
			 the United States to recognize and support youth-led activities on that day:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes and commends the significant
			 contributions of youth of the United States and encourages the continued
			 engagement and support of young people dedicated to serving their neighbors,
			 their communities, and the Nation;
			(2)supports the goals
			 and ideals of Global Youth Service Days; and
			(3)calls on the
			 people of the United States to observe Global Youth Service Day by—
				(A)encouraging youth
			 to participate in community service and service-learning projects and joining
			 their peers in such projects;
				(B)recognizing the
			 volunteer efforts of the young people of the United States throughout the year;
			 and
				(C)supporting the
			 volunteer efforts of young people and engaging them in meaningful community
			 service, service-learning, and decisionmaking opportunities, as an investment
			 in the future of the United States.
				
